UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission File No. 000-24537 DYAX CORP. (Exact Name of Registrant as Specified in its Charter) DELAWARE 04-3053198 (State of Incorporation) (I.R.S. Employer Identification Number) 300 TECHNOLOGY SQUARE, CAMBRIDGE, MA 02139 (Address of Principal Executive Offices) (617) 225-2500 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES o NO x Number of shares outstanding of Dyax Corp.’s Common Stock, par value $0.01, as of October 29, 2007: 60,414,657 1 DYAX CORP. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 - Financial Statements Page Consolidated Balance Sheets (Unaudited) as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the three months ended September 30, 2007 and 2006 and for the nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 - Controls and Procedures 22 PART II - OTHER INFORMATION 23 Item 6 - Exhibits 23 Signature 24 Exhibit Index 2 PART I – FINANCIAL INFORMATION Item 1 – FINANCIAL STATEMENTS Dyax Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, 2007 December 31, 2006 (In thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ 40,825 $ 11,295 Short-term investments 32,749 47,169 Accounts receivable, net of allowances for doubtful accounts of $55 at September 30, 2007 and $80 at December 31, 2006 751 2,120 Prepaid research and development 1,414 833 Due from joint venture (Dyax-Genzyme LLC) 1,428 Other current assets 1,756 920 Total current assets 77,495 63,765 Fixed assets, net 8,292 8,960 Intangibles, net 1,056 1,432 Restricted cash 4,314 11,517 Long-term investments 1,992 Other assets 231 249 Investment in joint venture (Dyax-Genzyme LLC) 258 Total assets $ 91,388 $ 88,173 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 11,855 $ 9,288 Current portion of deferred revenue 3,676 4,432 Due to joint venture (Dyax-Genzyme LLC) 967 Current portion of long-term obligations 1,486 1,618 Other current liabilities 1,126 1,091 Total current liabilities 18,143 17,396 Deferred revenue 4,687 5,474 Obligation to related party 7,000 Long-term obligations 35,565 33,210 Deferred rent 1,358 1,632 Total liabilities 59,753 64,712 Commitments and Contingencies (Note 6, 8 and 9) Stockholders' equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized at September 30, 2007 and December 31, 2006; 0 shares issued and outstanding at September 30, 2007 and December 31, 2006 Common stock, $0.01 par value; 125,000,000 shares authorized at September 30, 2007 and December31, 2006; 60,392,965 and 43,700,101 shares issued and outstanding at September 30, 2007 and December31, 2006, respectively 604 437 Additional paid-in capital 316,438 255,242 Accumulated deficit (285,863 ) (232,623 ) Accumulated other comprehensive income 456 405 Total stockholders' equity 31,635 23,461 Total liabilities and stockholders' equity $ 91,388 $ 88,173 The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Dyax Corp. and Subsidiaries Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2007 2006 2007 2006 (In thousands, except share and per share data) Product development and license fee revenue $ 2,648 $ 3,514 $ 7,925 $ 9,612 Research and development: Research and development expenses 12,799 12,451 48,635 33,546 Less research and development expenses reimbursed by joint venture (Dyax–Genzyme LLC) (3,997 ) (7,000 ) (12,230 ) Net research and development expenses 12,799 8,454 41,635 21,316 Equity loss in joint venture (Dyax-Genzyme LLC) 2,545 3,831 7,741 General and administrative expenses 3,799 3,813 11,376 11,333 Total operating expenses 16,598 14,812 56,842 40,390 Loss from operations (13,950 ) (11,298 ) (48,917 ) (30,778 ) Other income (expense): Interest income 945 869 2,508 2,249 Interest expense (2,307 ) (1,053 ) (6,831 ) (1,608 ) Total other income (expense), net (1,362 ) (184 ) (4,323 ) 641 Net loss (15,312 ) (11,482 ) (53,240 ) (30,137 ) Other comprehensive income (loss): Foreign currency translation adjustments 30 (32 ) (9 ) (30 ) Unrealized gain (loss) on short term investments 65 57 59 74 Comprehensive loss $ (15,217 ) $ (11,457 ) $ (53,190 ) $ (30,093 ) Basic and diluted net loss per share $ (0.26 ) $ (0.26 ) $ (1.05 ) $ (0.72 ) Shares used in computing basic and diluted net loss per share 57,887,861 43,682,781 50,598,022 42,139,414 The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Dyax Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) Cash flows from operating activities: Net loss $ (53,240 ) $ (30,137 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of purchased premium/discount (751 ) (1,138 ) Depreciation and amortization of fixed assets 2,314 2,206 Amortization of intangibles 394 380 Amortization of deferred rent (274 ) (156 ) Interest expense on Paul Royalty agreement 6,038 781 Compensation expense associated with stock-based compensation plans 2,081 1,664 Equity loss in joint venture (Dyax-Genzyme LLC) 3,831 7,741 Provision for doubtful accounts (25 ) (25 ) Other 285 Changes in operating assets and liabilities: Accounts receivable 1,394 1,096 Due from joint venture (Dyax-Genzyme LLC) 1,428 692 Prepaid research and development, and other assets (1,374 ) 1,607 Accounts payable and accrued expenses 2,504 2,389 Due to joint venture (Dyax-Genzyme LLC) (967 ) (1,852 ) Deferred revenue (1,542 ) (1,804 ) Other long-term liabilities 34 58 Net cash used in operating activities (37,870 ) (16,498 ) Cash flows from investing activities: Purchase of fixed assets (800 ) (908 ) Purchase of short term investments (53,098 ) (97,253 ) Proceeds from maturity of short term investments 70,320 71,650 Cash received in purchase of joint venture (Dyax-Genzyme LLC) 17,000 Restricted cash 7,206 (7,134 ) Investment in joint venture (Dyax-Genzyme LLC) (3,837 ) (7,217 ) Net cash provided by (used in) investing activities 36,791 (40,862 ) Cash flows from financing activities: Proceeds from the issuance of common stock under employee stock purchase plan and exercise of stock options 502 413 Net proceeds from common stock issuances 41,339 30,137 Proceeds from long-term obligations 402 29,847 Debt acquisition costs (257 ) Repayment of long-term obligations (11,647 ) (1,988 ) Net cash provided by financing activities 30,596 58,152 Effect of foreign currency translation on cash balances 13 (16 ) Net increase in cash and cash equivalents 29,530 776 Cash and cash equivalents at beginning of the period 11,295 8,640 Cash and cash equivalents at end of the period $ 40,825 $ 9,416 Supplemental disclosure of non-cash investing and financing activities: Acquisition of property and equipment under long-term obligations $ 395 $ 415 Shares issued to purchase joint venture assets (Dyax-Genzyme LLC) $ 17,442 $ 5 The accompanying notes are an integral part of the unaudited consolidated financial statements. DYAX CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Dyax Corp. (Dyax or the Company) is a clinical stage biopharmaceutical company focused on the discovery, development and commercialization of novel biotherapeutics for unmet medical needs, with an emphasis on oncology and inflammatory indications. Dyax uses its proprietary drug discovery technology, known as phage display, to identify antibody, small protein and peptide compounds for clinical development. Dyax also leverages its phage display technology through collaborations and licenses designed to generate revenue through funded research, license fees, milestone payments and royalties. Dyax’s lead product candidate, DX-88 (ecallantide), is a recombinant small protein currently in clinical trials for its therapeutic potential in two separate indications. Dyax has completed three Phase 2 trials and one Phase 3 trial of DX-88 for the treatment of hereditary angioedema (HAE).A second Phase 3 trial is ongoing. Additionally, Dyax has completed a Phase 1/2 trial of DX-88 for the prevention of blood loss during on-pump coronary artery bypass graft (CABG) procedures.A Phase 2 trial for further development of DX-88 in on-pump cardiothoracic surgery (CTS), including CABG and heart valve replacement or repair procedures, is ongoing.Dyax owns worldwide commercial rights to the DX-88 program including the HAE and on-pump CTS indications. The Company is subject to risks common to companies in the biotechnology industry including, but not limited to, risks of preclinical and clinical trials, dependence on collaborative arrangements, development by the Company or its competitors of new technological innovations, dependence on key personnel, protection of proprietary technology, and compliance with the Food & Drug Administration (FDA) and other governmental regulations and approval requirements. The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Quarterly Report on Form 10-Q. The consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect (i) the reported amounts of assets and liabilities, (ii) disclosure of contingent assets and liabilities at the dates of the financial statements and (iii) the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. It is management’s opinion that the accompanying unaudited interim consolidated financial statements reflect all adjustments (which are normal and recurring) necessary for a fair statement of the results for the interim periods. The financial statements should be read in conjunction with the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 6 2.STOCKHOLDERS’ EQUITY AND STOCK-BASED COMPENSATION In July 2007, the Company issued and sold an aggregate of 12,075,000 shares of its common stock in an underwritten public offering at a price of $3.67 per share including 1,575,000 shares issued when the underwriters exercised their over-allotment option at the public offering price.The aggregate net proceeds to the Company were approximately $41.3 million after deducting underwriting discounts and commissions and offering expenses. Equity Incentive Plan The Company’s 1995 Equity Incentive Plan as amended to date (the “Plan”) is an equity plan that is intended to attract and retain employees, provide an incentive for them to assist the Company to achieve long-range performance goals and enable them to participate in the long-term growth of the Company.The Plan provides that equity awards, including awards of restricted stock and incentive and nonqualified stock options to purchase shares of common stock, may be granted to employees and consultants of the Company by action of the Compensation Committee of the Board of Directors.The Plan provides that options may only be granted at the current market value on the date of grant. The Compensation Committee generally grants options that vest ratably over a 48month period, and expire within ten years from date of grant unless terminated earlier by death, retirement or other termination.At September 30, 2007, a total of 4,027,953 shares were reserved and available for the issuance under this plan. Employee Stock Purchase Plan The Company’s 1998 Employee Stock Purchase Plan as amended to date (the “Purchase Plan”) allows employees to purchase shares of the Company’s common stock at a discount from fair market value.Under this plan, eligible employees may purchase shares during six-month offering periods commencing on January 1 and July 1 of each year at a price per share of 85% of the lower of the fair market value price per share on the first or last day of each six-month offering period. Participating employees may elect to have up to 10% of their base pay withheld and applied toward the purchase of such shares. The rights of participating employees under this plan terminate upon voluntary withdrawal from the plan at any time or upon termination of employment. There were 99,938 and 98,621 shares purchased under the employee stock purchase plan during the nine months ended September 30, 2007 and 2006, respectively.At September 30, 2007, a total of 263,892 shares were reserved and available for issuance under this plan. Compensation Expense The following table reflects stock compensation expense recorded during the three and nine months ended September 30, 2007 and 2006 in accordance with Statement of Financial Accounting Standards(Revised 2004) “Share-Based Payments” (SFAS123R): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands) Compensation expense related to: Equity incentive plan $ 767 $ 624 $ 1,998 $ 1,565 Employee stock purchase plan 30 19 83 99 $ 797 $ 643 $ 2,081 $ 1,664 Amount included in research and development expenses in the consolidated statements of operations and comprehensive loss $ 445 $ 344 $ 1,122 $ 916 Amount included in general and administrative expenses in the consolidated statements of operations and comprehensive loss $ 352 $ 299 $ 959 $ 748 7 3. INVESTMENTS The Company considers its investment portfolio of short-term and long-term investments available-for-sale as defined in SFAS No.115, “Accounting for Certain Investments in Debt and Equity Securities.” Accordingly, these investments are recorded at fair value, which is based on quoted market prices.As of September 30, 2007, the Company’s short-term investments consisted of U.S. Treasury notes with an amortized cost and estimated fair value of $32.7 million, and had an unrealized gain of $67,000.All short-term investments mature in one year or less.As of September 30, 2007, the Company had no long-term investments.As of December31, 2006, the Company’s short-term investments consisted of U.S. Treasury notes and bills with an amortized cost and estimated fair value of $47.2 million, and had an unrealized gain of $11,000, which is recorded in other comprehensive income on the accompanying consolidated balance sheets.As of December 31, 2006, the Company had a long-term investment with an amortized cost and estimated fair value of $2.0 million, and had an unrealized loss of $2,000, which is recorded in other comprehensive income on the accompanying consolidated balance sheets. 4. ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consist of the following: September 30, 2007 December 31, 2006 (In thousands) Accounts payable $ 1,311 $ 1,094 Accrued employee compensation and related taxes 2,791 2,845 Accrued external research and development and contract manufacturing 5,159 3,237 Accrued legal expenses 411 473 Other accrued liabilities 2,183 1,639 $ 11,855 $ 9,288 5.NET LOSS PER SHARE Net loss per share is computed under SFAS No. 128, “Earnings Per Share.”Basic net loss per share is computed using the weighted average number of shares of common stock outstanding.Diluted net loss per share does not differ from basic net loss per share since potential common shares from the exercise of stock options are antidilutive for all periods presented and, therefore, are excluded from the calculation of diluted net loss per share. Stock options totaling 6,886,427 and 5,935,454 were outstanding at September 30, 2007 and 2006, respectively. 6. INVESTMENT IN JOINT VENTURE (DYAX-GENZYME LLC) AND OTHER RELATED PARTY TRANSACTIONS Prior to February 20, 2007, the Company had a collaboration agreement with Genzyme for the development and commercialization of DX-88 for hereditary angioedema (HAE). Under this collaboration, the Company and Genzyme formed a joint venture, known as Dyax–Genzyme LLC, through which they jointly owned the rights to DX-88 for the treatment of HAE. Dyax and Genzyme were each responsible for approximately 50% of ongoing costs incurred in connection with the development and commercialization of DX-88 for HAE and each would have been entitled to receive approximately 50% of any profits realized as a result. In addition, the Company was entitled to receive potential milestone payments from Genzyme in connection with the development of DX-88. 8 On February 20, 2007, the Company and Genzyme reached a mutual agreement to terminate this collaboration for the development and commercialization of DX-88 for the treatment of HAE.Pursuant to the termination agreement, Genzyme made a $17.0 million cash payment to the Dyax-Genzyme LLC. Furthermore, Genzyme assigned to Dyax all of its interests in the LLC, thereby transferring all the rights to the LLC’s assets to Dyax, including fixed assets, the rights to DX-88 worldwide, and the $17.0 million cash payment. As a result Dyax now has the right to develop and commercialize DX-88 worldwide in all indications, including HAE. In exchange, Dyax issued to Genzyme 4.4 million shares of its common stock. Genzyme also agreed to provide Dyax with transition services for a period following the termination of our agreement.Dyax’s acquisition of Genzyme’s 49.99% portion of the LLC was accounted for as a purchase of assets in exchange for 4.4 million shares of the Company’s common stock. Before termination of the collaboration on February 20, 2007, research and development expenses incurred by each party related to the HAE program were billed to and reimbursed by Dyax–Genzyme LLC. The Company accounted for its interest in Dyax–Genzyme LLC using the equity method of accounting. Under this method, the reimbursement of expenses to Dyax was recorded as a reduction to research and development expenses.At December 31, 2006, the Company’s investment in the joint venture was $258,000, which is recorded as an Investment in Joint Venture (Dyax–Genzyme LLC) in the consolidated balance sheets under the equity method.As of September 30, 2007, the Company owns 100% of the LLC and has consolidated its results in the Company’s financial statements. Prior to August 29, 2007, Genzyme held a senior secured promissory note issued by Dyax in May 2002.The promissory note, in the principal amount of $7.0 million, accrued interest at the prime rate plus 2%.Dyax’s obligations under this note were secured by a collateralized $7.2 million letter of credit, which was classified as restricted cash on the Company’s consolidated balance sheet.On August 29, 2007, Dyax paid all the principal and accrued interest due under this note.The $7.2 million letter of credit that secured the loan was released and the cash collateral was reclassified from restricted cash and as of September 30, 2007 is included in cash and cash equivalents on the Company’s balance sheet. Henry Blair, the Company’s Chairman, President and Chief Executive Officer previously served as an outside director of Genzyme Corporation until May 2007 and was a consultant to Genzyme until 2001. Two of our other directors are former directors of Genzyme and another was an officer of Genzyme and then senior advisor to Genzyme’s Chief Executive Officer. At September30, 2007 and December 31, 2006, Genzyme owned approximately 8.2% and 1.3%, respectively, of the Company's common stock outstanding. 7. BUSINESS SEGMENTS The Company discloses business segments under SFAS131, "Disclosures about Segments of an Enterprise and Related Information," which establishes standards for reporting information about operating segments in annual financial statements of public business enterprises. It also establishes standards for related disclosures about products and services, geographic areas and major customers. The Company has evaluated its business activities that are regularly reviewed by the Chief Executive Officer and that have discrete financial information available. As a result of this evaluation, the Company determined that it has one segment with operations in two geographic locations.As of September 30, 2007 and December31, 2006, the Company had approximately $800,000 and $663,000, respectively, of long-lived assets located in Europe, with the remainder held in the United States. For the three and nine months ended September 30, 2007 and 2006, the Company did not have any external revenue outside the United States. 8. INCOME TAXES 9 We adopted the provisions of Financial Standards Accounting Board Interpretation No. 48 Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109 (“SFAS 109”) on January 1, 2007.As a result of the implementation of FIN 48, we recorded no adjustment for unrecognized income tax benefits.At the January 1, 2007 adoption date of FIN 48, and also at September 30, 2007, we had no unrecognized tax benefits. We recognize interest and penalties related to uncertain tax positions in income tax expense.As of September 30, 2007, we had no accrued interest or penalties related to uncertain tax positions. The tax years 1989 through 2006 remain open to examination by the major taxing jurisdictions to which we are subject. At December 31, 2006, the Company had federal and state net operating loss ("NOL") carryforwards of $179.1 million and $132.6 million expiring at various dates through 2027, and orphan drug and research and development credit carryforwards ("tax credits") of $23.3 million expiring at various dates through 2027. Utilization of the NOL and tax credit carryforwards may be subject to a substantial annual limitation pursuant to Section 382 of the Internal Revenue Code of 1986, as well as similar state and foreign provisions, due to ownership change limitations that have occurred previously or that could occur in the future. These ownership changes may limit the amount of NOL and tax credit carryforwards that can be utilized annually to offset future taxable income and tax, respectively. In general, an ownership change, as defined by Section 382, results from transactions increasing the ownership of certain shareholders or public groups in the stock of a corporation by more than 50 percentage points over a three-year period. Since the Company's formation, the Company has raised capital through the issuance of capital stock on several occasions which, combined with the purchasing shareholders' subsequent disposition of those shares, may have resulted in a change of control, as defined by Section 382, or could result in a change of control in the future upon subsequent disposition. The Company will need to perform a study to assess whether a change of control has occurred or whether there have been multiple changes of control since the Company's formation.Due to the significant complexity and cost associated with such a study and the potential for additional changes in control in the future, the Company has not currently completed any such study. If we have experienced a change of control at any time since Company formation, utilization of our NOL or tax credit carryforwards would be subject to an annual limitation under Section 382. Further, until a study is completed and any limitation known, no amounts are being presented as an uncertain tax position under FIN 48. In addition to uncertainties surrounding the use of NOL carryforwards in a change of control, the Company has identified orphan drug and research and development credits as material components of our deferred tax asset.The uncertainties in these components arise from judgments in the allocation of costs utilized to calculate these credits.The Company has not conducted a study to analyze these credits to substantiate the amounts due to the significant complexity and cost associated with such study.Any limitation may result in expiration of a portion of the NOL or tax credits before utilization. Further, until a study is completed and any limitation known, no amounts are being presented as an uncertain tax position under FIN 48. 9. LONG-TERM OBLIGATIONS In August 2006, we entered into a Royalty Interest Assignment Agreement with Paul Royalty Fund Holdings II, LP, an affiliate ofPaul Capital Partners, under which we received an upfront payment of $30 million.In exchange for this payment, we assigned Paul Royalty a portion of milestones, royalties and other license fees to be received by us under the Licensing and Funded Research Program (LFRP) through 2017. The agreement will extend for an additional two years if the LFRP does not meet certain financial thresholds. We also have an option to receive an additional $5 million payment from Paul Royalty in the event that the LFRP receipts achieve specified levels by the end of 2008, which would result in a pro rata increase in our payments to them. 10 Under the terms of the agreement, Paul Royalty was assigned a portion of the annual net LFRP receipts.The portion assigned to Paul Royalty is tiered as follows:70% of the first $15 million in annual receipts, 20% of the next $5 million, and 1% of any receipts above $20 million. These percentages will increase on a pro rata basis if we are eligible to and elect to exercise our option for the additional $5 million payment. The agreement also provides for annual guaranteed minimum payments to Paul Royalty, which start at $1.75 million through 2007 and increase to $3.5 million in 2008 and 2009, $6 million for years 2010 through 2013 and $7 million for years 2014 through 2017.Paul Royalty’s rights to receive a portion of LFRP receipts will continue for up to 12 years, depending upon the performance of the LFRP. Upon termination of the agreement, all rights to LFRP receipts will revert to us. The upfront cash payment of $30.0 million, less the $500,000 in cost reimbursements paid to Paul Royalty was recorded as a debt instrument in long-term obligations on the Company’s consolidated balance sheet.Based upon estimated future payments expected under this agreement, the Company determined the interest expense by using the effective interest method.The best estimate of future payments was based upon returning to Paul Royalty an internal rate of return of 25% through net LFRP receipts, which approximates $104.2 million in total payments to Paul Royalty.During the nine months ended September 30, 2007 and 2006, the Company made payments totaling $3.3 million and $655,000, respectively, related to this obligation to Paul Royalty.Due to the application of the effective interest method and the total expected payments, the Company recorded interest expense of $6.0 million and $781,000, respectively, of which no amount was allocated to the principal amount.The debt balance was $33.5 million at September 30, 2007 and $30.7 million at December 31, 2006. The Company capitalized $257,000 of debt issuance costs related to the agreement which are being amortized over the term of the related debt using the effective interest method.At September 30, 2007 and December 31, 2006, the unamortized debt issuance costs were $231,000 and $249,000, respectively, and are included in other assets on the Company’s consolidated balance sheet. 11 Item 2 -MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The discussion in this item and elsewhere in this report contains forward-looking statements involving risks and uncertainties that could cause actual results to differ materially from those expressed in the forward-looking statements.
